                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                 3:18-cv-670-RJC-DSC

KIMBERLY SLATER,                                   )
                                                   )
                Plaintiff,                         )
                                                   )
                   v.                              )
                                                   )                      ORDER
BIOMET, INC., et al.,                              )
                                                   )
                Defendants.                        )
                                                   )

        THIS MATTER is before the Court upon the parties’ Stipulation of Dismissal without

Prejudice filed by Plaintiff Kimberly Slater (“Plaintiff”) and the Defendants, Biomet, Inc., Biomet

Orthopedics, LLC, Biomet U.S. Reconstruction, LLC, and Biomet Manufacturing Corp. (n/k/a

Biomet Manufacturing, LLC) (“Defendants”).

        Having reviewed the Stipulation, the Court notes that Plaintiff reserves the right to refile

should the parties’ efforts to resolve the case fail, but has agreed to exhaust and conclude good faith

efforts to resolve the case out of court before any potential refiling. The parties have agreed that any

applicable statute of limitations will be tolled, and that the tolling period will end 120 days after the

date of the notice. Furthermore, each party has agreed to bear its own costs and attorneys’ fees.

        IT IS ORDERED that case is DISMISSED without prejudice.




                                                   1
      Case 3:18-cv-00670-RJC-DSC Document 231 Filed 10/23/20 Page 1 of 1
